DETAILED ACTION

This Office Action is in response to the original filing of December 21, 2020. Claim(s) 1-12 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/21/2020 & 1/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of analysis modules”, “a circular queue”, “a plurality of analysis engines” in claim 1 and “a first analysis module” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-6 limitations “a plurality of analysis modules”, “a circular queue”, “a plurality of analysis engines”, and “a first analysis module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim nor no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR10-2008-0037909 A, wherein the attached machine translation is cited below as the English language equivalent, hereinafter Choi), in view of Cho et al. (KR10-2009-0025901 A, wherein the attached machine translation is cited below as the English language equivalent, hereinafter Cho).


As to Claim 1, Choi discloses an apparatus for distributed processing of an identical packet in high-speed network security equipment, the apparatus comprising:
a plurality of analysis modules for each determining whether vulnerability analysis is required by analyzing a received packet ((Choi; Figs. 1 & 3; [0033-0034, 0041]), where Choi discloses collecting and determining whether a packet compares to the vulnerability information. Usage port information can be identified and used to determine weak points.);
a circular queue for receiving the packet from an analysis module initially determining that the vulnerability analysis is required and storing the received packet as a bucket structure ((Choi; Figs. 1 & 3; [0040-0041]), where Choi determining whether the packet order is reverse. The packet can be used in the worm detection apparatus to determine in any weak point exist or not.); and
a plurality of analysis engines for each performing different vulnerability analyses for the packet acquired from the circular queue based on a packet address of the bucket structure ((Choi; Figs. 1 & 3; [0036-0037]), where Choi discloses the ability to determine if there was an attack on a packet or not. The packet information and the vulnerability information can be compared to determine if there was an attack on the packet. Source, IP address of the destination, port number, network protocol information can be extracted from the packet if an attack was verified.).
However, Choi does not disclose wherein the bucket structure includes a packet data storage unit and packet use information storage units which are as many as the plurality of analysis engines, and the packet use information storage units store packet use information of the plurality of respective analysis engines, respectively.
In an analogous art, Cho discloses wherein the bucket structure includes a packet data storage unit and packet use information storage units which are as many as the plurality of analysis engines, and the packet use information storage units store packet use information of the plurality of respective analysis engines, respectively ((Cho; Fig. 2; [0019, 0027], claims 11-12]), where Cho discloses packet processing over a multiprocessor base. Based on the session, the distributed packet is stored in the structure of the multiple cues as well as the information associated with the packet.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include wherein the bucket structure includes a packet data storage unit and packet use information storage units which are as many as the plurality of analysis engines, and the packet use information storage units store packet use information of the plurality of respective analysis engines as taught by Cho to enable processing packets in any order and maximizing the utilization of each processor (Cho; [0010]).

As to Claim 2, Choi-Cho discloses the apparatus of claim 1, wherein the analysis module determining that the vulnerability analysis by the corresponding analysis engine is required receives the packet address of the bucket structure from the circular queue ((Choi; Figs. 1 & 3; [0036-0037]), where Choi discloses the ability to determine if there was an attack on a packet or not. The packet information and the vulnerability information can be compared to determine if there was an attack on the packet. Source, IP address of the destination, port number, network protocol information can be extracted from the packet if an attack was verified.) and records the packet use information of the corresponding packet use information storage unit in the bucket structure of the packet as a “use request” based on the packet address of the bucket structure ((Cho; Fig. 2; [0019, 0027], claims 11-12]), where Cho discloses packet processing over a multiprocessor base. Based on the session, the distributed packet is stored in the structure of the multiple cues as well as the information associated with the packet.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 5, Choi-Cho discloses the apparatus of claim 1, wherein when it is determined that the vulnerability analysis of the corresponding analysis engine is required by the analysis module, the corresponding analysis engine records the packet use information of the corresponding packet use information storage unit in the bucket structure of the packet as "in use’, performs the vulnerability analysis for the packet by using the packet acquired from the circular queue through the packet address, and changes the packet use information of the corresponding packet use information storage unit of the bucket structure of the packet from the “in use” to “not used” when the vulnerability analysis is completed ((Cho; Fig. 2; [0019, 0027], claims 11-12]), where Cho discloses packet processing over a multiprocessor base. Based on the session, the distributed packet is stored in the structure of the multiple cues as well as the information associated with the packet.), (Choi; Fig. 3; [0041, 0045-0046]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 6, Choi-Cho discloses the apparatus of claim 1, wherein the plurality of analysis modules are connected in series, 
a first analysis module among the plurality of analysis modules receives the packet ((Choi; Figs. 1 & 3; [0033-0034, 0041]), where Choi discloses collecting and determining whether a packet compares to the vulnerability information. Usage port information can be identified and used to determine weak points.), and 
after analysis of a previous analysis module is completed, each of analysis modules other than the first analysis module among the plurality of analysis modules receives the packet from the previous analysis module ((Choi; Figs. 1 & 3; [0033-0034, 0041, 0045-0046]), where Choi discloses collecting and determining whether a packet compares to the vulnerability information. Usage port information can be identified and used to determine weak points. As well as further analysis by other modules.).

As to Claim 7, Choi discloses a method for distributed processing of an identical packet in high-speed network security equipment, the method comprising:
(A) transferring, by an analysis module initially determining that vulnerability analysis is required, a received packet to a circular queue ((Choi; Figs. 1 & 3; [0033-0034, 0041]), where Choi discloses collecting and determining whether a packet compares to the vulnerability information. Usage port information can be identified and used to determine weak points.);
(B) storing, by the circular queue, the received packet as a bucket structure ((Choi; Figs. 1 & 3; [0040-0041]), where Choi determining whether the packet order is reverse. The packet can be used in the worm detection apparatus to determine in any weak point exist or not.); and
(C) performing, by at least one analysis engine for performing the vulnerability analysis among a plurality of analysis engines, different vulnerability analyses for each packet acquired from the circular queue based on a packet address of the bucket structure ((Choi; Figs. 1 & 3; [0036-0037]), where Choi discloses the ability to determine if there was an attack on a packet or not. The packet information and the vulnerability information can be compared to determine if there was an attack on the packet. Source, IP address of the destination, port number, network protocol information can be extracted from the packet if an attack was verified.).
However, Choi does not disclose wherein the bucket structure includes a packet data storage unit and packet use information storage units which are as many as the plurality of analysis engines, and the packet use information storage units store packet use information of the plurality of respective analysis engines, respectively.
In an analogous art, Cho discloses wherein the bucket structure includes a packet data storage unit and packet use information storage units which are as many as the plurality of analysis engines, and the packet use information storage units store packet use information of the plurality of respective analysis engines, respectively ((Cho; Fig. 2; [0019, 0027], claims 11-12]), where Cho discloses packet processing over a multiprocessor base. Based on the session, the distributed packet is stored in the structure of the multiple cues as well as the information associated with the packet.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include wherein the bucket structure includes a packet data storage unit and packet use information storage units which are as many as the plurality of analysis engines, and the packet use information storage units store packet use information of the plurality of respective analysis engines as taught by Cho to enable processing packets in any order and maximizing the utilization of each processor (Cho; [0010]).

As to Claim 8, Choi-Cho discloses the method of claim 7, wherein the analysis module determining that the vulnerability analysis of the corresponding analysis engine is required receives the packet address of the bucket structure from the circular queue ((Choi; Figs. 1 & 3; [0036-0037]), where Choi discloses the ability to determine if there was an attack on a packet or not. The packet information and the vulnerability information can be compared to determine if there was an attack on the packet. Source, IP address of the destination, port number, network protocol information can be extracted from the packet if an attack was verified.) and records the packet use information of the corresponding packet use information storage unit in the bucket structure of the packet as a “use request” based on the packet address of the bucket structure ((Cho; Fig. 2; [0019, 0027], claims 11-12]), where Cho discloses packet processing over a multiprocessor base. Based on the session, the distributed packet is stored in the structure of the multiple cues as well as the information associated with the packet.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 11, Choi-Cho discloses the method of claim 7, wherein when it is determined that the vulnerability analysis of the corresponding analysis engine is required by the analysis module, the corresponding analysis engine records the packet use information of the corresponding packet use information storage unit in the bucket structure of the packet as "in use’, performs the vulnerability analysis for the packet by using the packet acquired from the circular queue through the packet address, and changes the packet use information of the corresponding packet use information storage unit of the bucket structure of the packet from the “in use” to “not used” when the vulnerability analysis is completed ((Cho; Fig. 2; [0019, 0027], claims 11-12]), where Cho discloses packet processing over a multiprocessor base. Based on the session, the distributed packet is stored in the structure of the multiple cues as well as the information associated with the packet.), (Choi; Fig. 3; [0041, 0045-0046]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 12, Choi-Cho discloses the method of claim 7, wherein the plurality of analysis modules are connected in series, 
a first analysis module among the plurality of analysis modules receives the packet ((Choi; Figs. 1 & 3; [0033-0034, 0041]), where Choi discloses collecting and determining whether a packet compares to the vulnerability information. Usage port information can be identified and used to determine weak points.), and
after analysis of a previous analysis module is completed, each of analysis modules other than the first analysis module among the plurality of analysis modules receives the packet from the previous analysis module ((Choi; Figs. 1 & 3; [0033-0034, 0041, 0045-0046]), where Choi discloses collecting and determining whether a packet compares to the vulnerability information. Usage port information can be identified and used to determine weak points. As well as further analysis by other modules.).

Allowable Subject Matter

Claim(s) 3-4 and 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9.9.2022